Exhibit 10(cc)-5 AMENDMENT NO. 4 TO PPL CORPORATION INCENTIVE COMPENSATION PLAN FOR KEY EMPLOYEES WHEREAS, PPL Corporation, (“PPL”) has adopted the PPL Corporation Incentive Compensation Plan for Key Employees (“Plan”), effective January 1, 1997; and WHEREAS, the Plan was amended and restated effective January 1, 2003, and subsequently amended by Amendment No. 1, 2 and 3; and WHEREAS, PPL desires to further amend the Plan; NOW, THEREFORE, the Plan is hereby amended as follows: I.Effective December 1, 2007, Sections 7, 8 and 10 are amended to read: SECTION 7.RESTRICTED STOCK. B.Restriction Period.At the time a Restricted Stock or Restricted Stock Units Award is granted, CLC shall establish a Restriction Period applicable to such Award which shall be not less than three years.Each Restricted Stock or Restricted Stock Units Award may have a different Restriction
